 

FILED
CHARLOTTE, NC

UNITED STATES DISTRICT COURT FOR THE JUN 19 2020
WESTERN DISTRICT OF NORTH CAROLINA 2
CHARLOTTE DIVISION

US DISTRICT COURT
WESTERN DISTRICT OF NC

UNITED STATES OF AMERICA ) DOCKET NO.:3:20-cr- {Qu - RSC
)
V. ) ORDER TO SEAL
) INDICTMENT
JEROME LAVARIUS CARTER )

UPON MOTION of the United States of America, by and through R. Andrew Murray,
United States Attorney for the Western District of North Carolina, for an order directing that the
Motion to Seal and this Order and Indictment be sealed, to protect the secrecy of the on-going
nature of the investigation in this matter until further order of this court,

IT IS HEREBY ORDERED that the Motion to Seal and this Order and Indictment be
sealed until further order of this court.

The Clerk is directed to certify copies of this Order to the United States Attorney's

Office.

This the | G ™ day of June, 2020.

Dae

UNITED ST. MAGISTRATE JUDGE

Case 3:20-cr-00194-RJC-DSC Document 2 Filed 06/19/20 Page 1 of 1

 
